Case 1:18-cv-11970-ECR-AMD Document 249 Filed 12/07/20 Page 1 of 4 PageID: 4548




 Cassandra B. Roth                                   Daniel V. McCaughey (admitted pro hac vice)
 Patrick S. Doherty (admitted pro hac vice)          ROPES & GRAY LLP
 ROPES & GRAY LLP                                    Prudential Tower
 1211 Avenue of the Americas                         800 Boylston Street
 New York, NY 10036                                  Boston, MA 02199
 T: (212) 596-9000                                   T: (617) 951-7000
 F: (212) 596-9090                                   F: (617) 951-7050
 Cassandra.Roth@ropesgray.com                        Daniel.McCaughey@ropesgray.com
 Patrick.Doherty@ropesgray.com

 Timothy R. Farrell (admitted pro hac vice)
 ROPES & GRAY LLP
 191 N. Wacker Dr., 32nd Floor
 Chicago, IL 60606
 T: (312) 845-1200
 F: (312) 845-5522
 Timothy.Farrell@ropesgray.com

 Attorneys for Defendant Gridiron Capital, LLC

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                  )
  THE HOMESOURCE, CORP.           )
                                  )
             Plaintiff,           )
                                              Case No. 1:18-cv-11970
                                  )
        v.                        )
                                              Hon. Eduardo C. Robreno (EDPA)
                                  )
  RETAILER WEB SERVICES, LLC,                 Hon. Ann Marie Donio
                                  )
  RETAILER WEB SERVICES II, LLC,
                                  )
  NATIONWIDE MARKETING GROUP,                 Motion Day: December 21, 2020
                                  )
  LLC, GRIDIRON CAPITAL, LLC, and
                                  )
  JOHN DOES,
                                  )
             Defendants.          )
                                  )

     GRIDIRON CAPITAL, LLC’S MEMORANDUM OF LAW IN OPPOSITION TO
         PLAINTIFF THE HOMESOURCE, CORP.’S MOTION TO AMEND
                THE COURT’S ORDER OF OCTOBER 19, 2020




                                                 1
Case 1:18-cv-11970-ECR-AMD Document 249 Filed 12/07/20 Page 2 of 4 PageID: 4549




         Defendant Gridiron Capital, LLC (“Gridiron”) opposes HomeSource’s Motion to Amend

 the Court’s Order of October 19, 2020 (the “Motion”). Due to the overlapping issues and

 applicable law, and in the interests of judicial economy, Gridiron hereby fully incorporates and

 adopts as its own Defendant Nationwide Marketing Group, LLC’s (“Nationwide”) Memorandum

 of Law in Opposition (the “Opposition”) to the Motion.

         In addition to all the reasons outlined in the Opposition for why HomeSource’s Motion

 should be broadly denied, Gridiron briefly emphasizes herein why the Motion does not even

 attempt to demonstrate HomeSource’s right to relief as to Gridiron specifically.

         In short, the Motion fails to address any issues specific to Gridiron at all. The Motion does

 not reference the prospect of HomeSource bringing any of its claims either in Delaware, Gridiron’s

 state of incorporation, or in Connecticut, Gridiron’s principal place of business. Nor does the

 Motion discuss the relevant statutes of limitations in either jurisdiction with respect to

 HomeSource’s purported claims against Gridiron or whether these statutes of limitations have even

 expired. And as noted in the Opposition, HomeSource does not suggest in any way that Gridiron

 had any role in the alleged discovery delays upon which HomeSource purports to excuse its delay

 in failing to bring suit in the appropriate forum. Taken together—and notwithstanding that this

 Court is not the proper forum for this Motion—HomeSource entirely fails to explain why or how

 the equitable tolling relief it now seeks is appropriate or applicable with respect to Gridiron at all. 1

         Thus, for the reasons stated above and in Nationwide’s Opposition, HomeSource’s

 Motion to Amend the Court’s Order of October 19, 2020 should be denied.




 1
  Gridiron notes further that pursuant to Local Rule 7.1(d)(3), HomeSource may not file a reply
 brief in support of this Motion “unless permitted by the Court.”
                                                    2
Case 1:18-cv-11970-ECR-AMD Document 249 Filed 12/07/20 Page 3 of 4 PageID: 4550




 DATED: December 7, 2020

                                    Respectfully submitted,


                                    ROPES & GRAY LLP


                                    s/ Cassandra B. Roth
                                    Cassandra B. Roth
                                    Daniel V. McCaughey, admitted pro hac vice
                                    Timothy Farrell, admitted pro hac vice
                                    Patrick S. Doherty, admitted pro hac vice
                                    1211 Avenue of the Americas
                                    New York, New York 10036
                                    T: (212) 596-9000
                                    F: (212) 596-9090
                                    Cassandra.Roth@ropesgray.com
                                    Daniel.McCaughey@ropesgray.com
                                    Timothy.Farrell@ropesgray.com
                                    Patrick.Doherty@ropesgray.com




                                       3
Case 1:18-cv-11970-ECR-AMD Document 249 Filed 12/07/20 Page 4 of 4 PageID: 4551




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                )
 THE HOMESOURCE, CORP.,                         )       Case No. 1:18-cv-11970
                                                )
                Plaintiff,                      )       Hon. Eduardo C. Robreno (EDPA)
                                                )
        v.                                      )       Hon. Ann Marie Donio
                                                )
 RETAILER WEB SERVICES, LLC,                    )             CERTIFICATE OF SERVICE
 RETAILER WEB SERVICES II, LLC,                 )
 NATIONWIDE MARKETING GROUP,                    )
 LLC, GRIDIRON CAPITAL, LLC, and                )
 JOHN DOES,                                     )
                                                )
                Defendants.                     )
                                                )


        CASSANDRA B. ROTH hereby certifies as follows:

        On December 7, 2020, I caused the foregoing to be electronically filed with the Clerk of

 the Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel

 of record.

                                                                s/ Cassandra B. Roth
                                                                CASSANDRA B. ROTH




                                                    4
